Order entered January 11, 2013




                                              In The




                                      No. 05-09-00182-CR


                           JOSE MANUEL MORALES, Appellant
                                               VO




                              THE STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. F07-59841-WX


                                         ORDER
       Before the Court is The State of Texas’s Motion for Immediate Issuance of Mandate. We

GRANT the motion. See TEX. R. APP. P. 18.1(c). We DIRECT the clerk of the court to

immediately issue the mandate in this case.




                                                    ROBERT M. FILLMORE
                                                       JUSTICE